DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process as recited in claims 21-26 is a different combination process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The process of amended claim 1 is recited as “a process (1) having the first step of hydrocracking and the second step of hydrotreating in a serial sequence and (2) the third step of parallel passing the two effluent streams of the first and second step to a stripping column. Such a combination process has no support from the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is so confusing since after the hydrocracked effluent stream from the first step has been fed to the second step for hydrotreated with the naphtha, there is still any portion of the hydrocracked effluent stream can be passed to the stripping column as recited in the third step of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosling (7,601,254) alternatively in view of Haizmann (8,524,961).
Gosling discloses a process having a step of hydrotreating of a naphtha stream 17 in a hydrotreater 18 to produce an hydrotreated effluent stream 19, a step of hydrotreating a LCO stream 24 and then cracked in hydrocracker 35 to produce a hydrocracked effluent stream 36 (see abstract; the figure; col. 13, line 25 to col. 14, line 38).
Gosling does not disclose the hydrotreated effluent stream and the hydrocracked effluent stream are together passed to a stripping column as recited in the first passing step as recited in claim 1 to recover a stripped bottom stream which is then passed to a fractionation column to recover an intermediate naphtha stream. Further Gosling also does not disclose the hydrocracked effluent stream and the naphtha feed are hydrotreated in a hydrotreating catalyst bed as recited in the hydrotreating step of claim 1 (also see the 112 rejections above). 
However, as shown in the figure, Gosling discloses stream 26 containing aromatics recovered from the hydrocracked effluent stream is together recovered with the hydrotreated effluent to obtain a naphtha product stream 23. Gosling also discloses the hydrocracked effluent contains sulfur compounds, namely hydrogen sulfide and nitrogen compounds, namely ammonia as well (col. 12, lines 60-65). Generally, the Gosling hydrocracked effluent stream contains many components similar as to the naphtha stream 17 which is hydrotreated to remove sulfur and nitrogen compound and separated to recover naphtha and aromatic compounds (col. 2, lines 12-13; col. 6, lines 57-63; col. 10, lines 35-39; col. 12, lines 60-66; col. 13, lines 12-19).   

 Alternatively, Haizmann discloses naphtha and light cycle oil streams can be combined to be hydrotreated (see the abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gosling process by (1) feeding the hydrocracking effluent stream 36 and/or stream 26 to hydrotreating zone 18 together with  naphtha stream 17 to arrive at the applicants’ claimed process since as discussed above, the cracked effluent stream contains similar components, namely aromatics, naphtha(s), especially sulfur and nitrogen contaminants which can be removed in hydrotreating zone 18 and by (2) separating the hydrotreated effluent stream 19 and the hydrocracked effluent stream 36 together in the series of separation column 37, 41, 49 and aromatic extraction unit 21 to recover aromaticsclaim5 and naphtha since these two effluents having similar components required to be recovered such as naphtha, aromatic, and unreacted hydrogen (from hydrotreating reactions), and components nitrogen and sulfur contaminants.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gosling process by combining the naphtha stream 17 and the LCO stream 18 so that they can be hydrotreated to remove heteroatoms compounds as disclosed by Haizmann so that two streams can be processed and separated together to save the cost of the hydrotreating units since each these two effluents are hydrotreated to remove sulfur and nitrogen contaminants and together separated to recover naphtha and aromatics via streams 26, 20, unit 21, 22 (aromatics), and 23 (naphtha).

Regarding claim 2, Gosling disclose the hydrotreating step to remove sulfur, nitrogen and to saturate heavy olefinic hydrocarbons. Gosling does not disclose the saturation of heavy olefinic hydrocarbons is carried before or separately from the step of hydrotreating to remove sulfur and nitrogen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to splitting these two reactions in the hydrotreating step of the naphtha in the Gosling process into two separate steps to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 3, Gosling discloses that the hydrocracked effluent stream still contains sulfur compounds (col. 14, lines 21-25). Gosling discloses using an absorption zone not a hydrotreater to remove these sulfur contaminants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gosling process by installing a hydrotreater to remove these contaminants since it is expected that using any method to remove these troublesome contaminants would yield similar results.
Regarding claim 4, Gosling discloses on column 12, lines 60-65 and column 14, lines 12-21 the hydrocracked effluent is stripped to produce a vaporous hydrocarbon stream via line 40. Gosling does not disclose the vaporous hydrocarbons are C4 and lighter. However, it is expected that these vaporous hydrocarbons would inherently be light hydrocarbons since these light hydrocarbons are expected to be present in the hydrocracked effluent as product of hydrocracking of heavier hydrocarbons.
Regarding claim 6, Haizmann discloses dehydrogenating the naphtha to make aromatics (see the abstract).
Regarding claim 7, dehydrogenation of naphtha would produce hydrogen (col. 7, lines 2-3). The amount of produced hydrogen should obviously be recovered.
Regarding claims 8 and 9, Gosling discloses recovering benzene, toluene, xylenes, diesel and gasoline as products in table 2.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The argument “Applicants have amended claim 1 to recite hydrocracking the light cycle oil stream in a hydrocracking catalyst bed under hydrocracking conditions to provide a hydrocracked effluent stream and hydrotreating the naphtha stream and the hydrocracked effluent stream in a hydrotreating catalyst bed under hydrotreating conditions to provide a hydrotreated effluent stream. Support for the amendment is present in paragraph [0041] of the specification” is not persuasive as discussed in the above 112 rejections.
The argument “Claim 1 recites hydrocracking a light cycle oil stream in a hydrocracking catalyst bed under hydrocracking conditions to provide a hydrocracked effluent stream, hydrotreating the naphtha stream and the hydrocracked effluent stream in a hydrotreating catalyst bed under hydrotreating conditions to provide a hydrotreated effluent stream and passing the hydrocracked effluent stream and the hydrotreated effluent stream to a stripping column to recover a stripped bottom stream. Applicants respectfully submit that the cited references, Gosling and Haizmann, fail to suggest all of the recitations of claim 1” is not persuasive as discussed in the above rewritten 103 rejection.
The argument “Gosling teaches two separate hydrotreating reactors 18 and 25 as shown in Fig. 1, for treating naphtha stream 17 and LCO stream 24 respectively. In addition, to the two hydrotreating reactors, Gosling involves a separate hydrocracking reactor 35 for receiving hydrotreating effluent in line 34 post separation in a high pressure separator 32. Thus, neither of the two hydrotreating reactors 18 or 25 are found to be in direct fluid communication with the hydrocracking reactor 35 of Gosling. Further, the effluent from the hydrocracking reactor in line 36 is not combined with an inlet in line 17 of the hydrotreating reactor 18. The effluent in line 36 is not combined with the inlet stream in line 17 to form a combined stream that is hydrotreated in the hydrotreating reactor 18 so as to produce the desired naphtha product stream as recited in claim 1. Therefore, Gosling does not teach the step of hydrotreating the naphtha stream and the hydrocracked effluent stream in a hydrotreating catalyst bed under hydrotreating conditions to provide a hydrotreated effluent stream as recited in claim 1” is not persuasive since as discussed above Gosling discloses stream 26 containing aromatics recovered from the hydrocracked effluent stream is together recovered with the hydrotreated effluent to obtain a naphtha product stream 23. Gosling also discloses the hydrocracked effluent contains sulfur compounds, namely hydrogen sulfide and nitrogen compounds, namely ammonia as well (col. 12, lines 60-65). Generally, the Gosling hydrocracked effluent stream contains many components similar as to the naphtha stream 17 which is hydrotreated to remove sulfur and nitrogen compound and separated to recover naphtha and aromatic compounds (col. 2, lines 12-13; col. 6, lines 57-63; col. 10, lines 35-39; col. 12, lines 60-66; col. 13, lines 12-19).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gosling process by (1) feeding the hydrocracking effluent stream 36 and/or stream 26 to hydrotreating zone 18 together with  naphtha stream 17 to arrive at the applicants’ claimed process since as discussed above, the cracked effluent stream contains similar components, namely aromatics, naphtha(s), especially sulfur and nitrogen contaminants which can be removed in hydrotreating zone 18 and by (2) separating the hydrotreated effluent stream 19 and the hydrocracked effluent stream 36 together in the series of separation column 37, 41, 49 and aromatic extraction unit 21 to recover aromaticsclaim5 and naphtha since these two effluents having similar components required to be recovered such as naphtha, aromatic, and unreacted hydrogen (from hydrotreating reactions), and components nitrogen and sulfur contaminants.
The argument “Haizmann teaches that two feed streams comprising FCC naphtha stream in line 16 and LCO stream in line 18 are combined in line 20 to be hydrotreated in a hydrotreating reactor 22. Col. 3, lines 47-51 of Haizmann. The effluent from the hydrotreating reactor 22 after fractionation in a main fractionation zone 30 is hydrocracked in a reactor 40. Haizmann does not teach a second hydrotreating reactor that can be arranged in a downstream communication with the hydrocracking reactor 40 to hydrotreat the hydrocracking effluent so as to achieve the claimed process. Haizmann merely teaches that the hydrotreating reactor 22 is arranged in an upstream communication with the hydrocracking reactor 40. Fig. l of Haizmann. Hence, there is no suggestion in Haizmann to combine the effluent of hydrocracking reactor 40 with the inlet of hydrotreating reactor in line 20. Therefore, even if Haizmann suggested hydrotreating the naphtha stream and the LCO stream of Gosling together, Gosling so modified would still not include hydrotreating the hydrocracked effluent stream in a hydrotreating catalyst bed under hydrotreating conditions to provide a hydrotreated effluent stream as recited in claim 1” is not persuasive as discussed in the above rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772